Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on June 23, 2022.
Claims 1-21 and 25 are canceled.
Claims 22-24 and 33-38 are withdrawn
Claims 22-23 and 26 are amended.
Claims 25-32 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 26-32 in the reply filed on June 23, 2022 is acknowledged.
Claims 22-24 and 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-30, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sager (US Pub. No. 2019/0061989).
Regarding claim 26, Sager discloses a container (11 – Fig. 1(a)) that has been helically wound from a length of a substrate strip (13) and cut free without need to trim ends of said strip, said container extending along a longitudinal axis (“common central axis” – Para [0037]) and comprising a proximal section (23), a distal section (25), and a middle section (15) between said proximal and distal sections, said proximal and distal sections being inwardly foldable to form end flaps (27 and 29, respectively) that come together with a seam angled with respect to the sides of the middle section to close corresponding proximal and distal ends of the container (See angled lines 27-3 and 27-4 in Fig. 1), wherein said proximal and distal sections' free edges before being folded over are each not parallel to a plane that is orthogonal to said longitudinal axis (Fig. 1(a)), wherein said container is selected from the group consisting of a box and a bag (Para [0034]).

Regarding claim 27, Sager discloses the container as recited above, wherein said angled seam is a diagonal seam (See angled lines 27-3 and 27-4 in Fig. 1).

Regarding claim 28, Sager discloses the container as recited above, said container being a box (Fig. 1, Para [0034]).

Regarding claim 29, Sager discloses the container as recited above, said container being a bag (“any enclosable packaging…envelope-type shipping containers” – Para [0034]).

Regarding claim 30, Sager discloses the container as recited above, wherein said substrate strip comprises corrugated cardboard (Para [0035]).

Regarding claim 32, Sager discloses the container as recited above, wherein said container has a first mass, wherein said substrate strip that is used to make said container has a second mass, and wherein said first mass equals said second mass (Para [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (US Pub. No. 2019/0061989) in view of Murray (US Pub. No. 2003/0087051).
Regarding claim 31, Sager discloses the container as recited above.
Sager does not expressly disclose that said substrate strip comprises bubble wrap.
Murray teaches a substrate strip (130) comprising bubble wrap (143) (Fig. 25, Para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the substrate strip of the container disclosed by Sager so that it comprises bubble wrap as taught by Murray in order to protect the box and its contents from heat from radiation and act as a barrier to heat attack (Murray, Para [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731